                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                   GREENEVILLE DIVISION

   UNITED STATES OF AMERICA,                     )
                                                 )
                                                 )                   2:19-CR-96
                 Plaintiff,                      )
                                                 )
         vs.                                     )
                                                 )
   LAUREN KATE SMITH,                            )
                                                 )
                                                 )
                 Defendant.                      )


                                            ORDER


         At Defendant’s initial appearance on January 22, 2020, Defendant and counsel

  conferred, after which Defendant’s counsel announced that Defendant wished to waive a

  detention hearing without prejudice to requesting one subsequently.

         If Defendant later files a motion requesting a detention hearing, such a hearing will

  be scheduled promptly.

         SO ORDERED:

                                            /s Cynthia Richardson Wyrick
                                            United States Magistrate Judge




Case 2:19-cr-00096-JRG-CRW Document 251 Filed 01/22/20 Page 1 of 1 PageID #: 344
